Per Curiam,
Mason Chief Justice.
This case must follow the fate of Faulkner vs. Campbell, just decided, and for the same reason. It only differs from that case in one particular. The bill contables in a general and vague way an allegation of newly discovered testimony. This is not sufficient. The newly discovered testimony should have been set forth, that the court might judge of its materiality. The decree of the court below will therefore be reversed, the demurrer sustained and the bill dismissed.